                                                                             [Doc. No. 51]

                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

DOUGLAS LITTLEJOHN,

                                  Plaintiff,
       v.                                                  Civil No. 16-9446 (NLH/JS)

VIVINT SOLAR,

                                  Defendant.

                              MEMORANDUM OPINION AND ORDER

       This matter is before the Court on defendant’s “Motion for

a   Protective         Order”       [Doc.     No.       51].   Defendant     claims     various

documents are protected from discovery by the attorney-client

privilege and/or the work-product doctrine. The Court received

plaintiff’s        opposition,             defendant’s         reply   and    the     parties’

supplemental       briefs.           The    Court       also   held    oral    argument.    In

addition,        the        Court     heard    the       testimony     of     Brandon    Hale,

Esquire, defendant’s Associate General Counsel, that defendant

offered     to    support           its    motion.       The   Court   also    reviewed    the

documents at issue in camera. For the reasons to be discussed,

the Court grants in part and denies in part defendant’s motion.

Background

       The parties are obviously familiar with the background of

this    matter         so     a     detailed    summary         will   not     be   provided.

Plaintiff alleges that in March 2016, he was solicited at his


                                                    1
home    by    defendant’s     door-to-door         salesman,       P.J.    Chamberlain,

concerning solar energy sources. See Complaint ¶¶5-6. Plaintiff

alleges that on March 26, 2016, he received a letter from his

credit       monitoring    service       stating    that       defendant    pulled    his

credit report through Equifax on March 15, 2016. Id. at ¶17.

Plaintiff called defendant’s corporate office the same day and

was told his electronic permission to request his credit report

was    on    file.   Id.    at    ¶18.     Plaintiff      alleges     he    never    gave

defendant       permission       to   access     his      credit    report    and    his

authorization was fraudulently typed in without his permission

or consent. Id. ¶19. The gravamen of plaintiff’s complaint is

that     defendant      “surreptitiously           and     intentionally       obtained

plaintiff’s consumer report from a consumer reporting agency.”

Id. at ¶24. Plaintiff’s complaint filed on December 22, 2016,

alleges       defendant     violated       the     Fair    Credit     Reporting      Act

“willfully       and/or      negligently         [by]      obtaining        Plaintiff’s

consumer       credit      report     without      a      statutorily       permissible

purpose.” Id. at ¶37.

       The case has been plagued by discovery disputes which has

resulted in numerous rulings by the Court. In this regard the

Court    directed    defendant        to   produce       all    documents    concerning

similar allegations made against Chamberlain.1 The Court also


1 Specifically, the Court directed defendant to produce, “all
documents in Chamberlain’s file concerning consumer complaints
regarding forgeries creating a false account, providing false
                                            2
ruled that complaints made against Chamberlain after March 2016

are not necessarily off-limits to discovery.2 The documents at

issue    primarily     involve      defendant’s           internal     emails      prepared

after     March      2016    that     address         complaints           made     against

Chamberlain by other consumers. As noted, defendant claims the

documents are protected from discovery by the attorney-client

privilege and/or the work-product doctrine. The names of the

complainants and when they complained has been disclosed. The

crux    of   defendant’s     assertion          is   that    its     in-house      counsel,

Brandon      Hale,   directed      the   investigation              into    Chamberlain’s

actions done by defendant’s Human Resources and other personnel.

Discussion

       Insofar as the applicable law is concerned, the general

principles are straightforward. Rather than repeating verbatim

what it has already set forth in detail, the Court incorporates

by     reference     its    discussion          in   In     re     Riddell    Concussion

Reduction Litigation, C.A. No. 13-7585 (JBS/JS), 2016 WL 7108455

(D.N.J. Dec. 5, 2016). Some general principles that are worthy

of note are highlighted. The mere fact that a statement is made

by or to an attorney does not establish that the attorney-client

privilege      applies.      Id.    at      *3.      Similarly,        the    mere    fact

defendant’s       counsel   is     copied       on   an     email    does    not    make   a

information, or running a credit check history or search without
consent.” See April 20, 2018 Order, Doc. No. 48.
2  This Order does not address whether the documents are
admissible at trial.
                                            3
document    privileged.       Id.   The       attorney-client     privilege     only

applies to communications done for a legal purpose. Id. Facts

are not protected by the privilege. Id. at *4. In addition,

“[a]n attorney who is not performing legal services or relaying

legal advice and who performs non-legal duties does not qualify

for the privilege.” Id.

     Defendant’s position hinges on the involvement of Mr. Hale.

It is of course true that the attorney-client privilege applies

to in-house counsel. Id. However, since corporate counsel often

undertake a business and legal role, the application of the

attorney-client privilege in the corporate context is difficult

to apply. Id. As this Court noted in Riddell, business advice is

generally    not     protected.     Id.   In    an    instance    involving   mixed

business and legal communications, the Court must determine the

primary purpose of the communication.                  Id. “The test for the

application of the attorney-client privilege to communications

with legal counsel in which a mixture of services are sought is

whether     counsel     was    participating           in   the    communications

primarily      for    the   purpose       of    rendering    legal     advice    or

assistance.” Id. at *5.

     It is also important to note that communications between

and amongst defendant’s employees that do not involve Mr. Hale

or   another     attorney     may    still       be    privileged.    Id.     “These




                                          4
communications remain privileged if they assist the attorney to

formulate and render legal advice.” Id.

     As to the work-product doctrine, the doctrine only applies

when materials are prepared because of pending or anticipated

litigation.      Id.       at   *6.   In    an       instance       where   a    document      is

prepared for multiple purposes, in order to be protected the

“dominant purpose” in preparing the document must be the concern

about litigation. Id.3 A document prepared in the normal course

of business that may prove useful in litigation is not work-

product.        Id.        Importantly,              documents        exchanged            between

defendant’s employees may be work-product even if they do not

involve    an    attorney.        The      documents          are    protected        if     their

primary purpose was to assist counsel to render legal advice.

Id. at *8. If the purpose was to provide business advice, the

work-product doctrine does not apply. Id.4

     With   this       background          summary      the     Court    will     proceed      to

analyze the documents reviewed in camera.                              The Court will use

the numbering in the binder provided by defendant. As will be

apparent    from      an    examination          of    the     documents        the   Court    is

directing       be    produced,       the     Court       is     not    ruling        that    all


3 The Court was able to determine the dominant purpose of the
documents at issue by examining the documents in context and
hearing the testimony of Mr. Hale.
4 Again, the Court was able to determine if the subject documents

were prepared for a business or legal purpose by examining
defendant’s documents in context and hearing the testimony of
Mr. Hale.
                                                 5
investigative documents are protected. Communications regarding

the original receipt of a consumer complaint and possibly early

steps in the investigation process are not protected. When a

customer    representative          reports     a   new   complaint      made     by    a

customer, this is done for a business and not a legal purpose.5

Hale testified it is defendant’s general business practice to

conduct a review when a customer complains. August 27,                             2017

Transcript ((“Tr.”) at 52:5-9, Doc. No. 64. However, defendant’s

later investigative steps typically involved counsel and were

taken    when     litigation     was      anticipated.      These   documents          are

protected. In addition, the Court rules that emails involving

discussions amongst defendant’s personnel about what discipline

to impose on Chamberlain without the substantive involvement of

Mr. Hale are not protected.

      Defendant’s binder includes documents that were originally

the     subject    of     defendant’s       motion    and      alleged    privileged

documents subsequently identified. This Order only specifically

identifies      the     documents    to    be   produced.      These     emails   were

either    prepared       in   the   normal      course    of    business,    contain

relevant discoverable facts, and/or do not concern legal issues.

The documents that are not specifically listed are protected by

the attorney-client privilege and/or work-product doctrine, or



5 This is true even if the customer complaint is first reported
by a paralegal.
                                            6
the    documents    are    irrelevant.6      Because   of   the     substantial

discovery taken in the case, the Court finds plaintiff does not

have   a    substantial   need   to    discover    defendant’s    work-product

documents.

       1.     Binder No. 1

       These emails address a complaint made by Russell Degner.

              1.   K. Murray (September 21, 2016 @ 5:51 p.m.)

              2.   J. Sabin (October 31, 2016 @ 8:54 a.m.)

              3.   J. Sabin (October 31, 2016 @ 2:36 p.m.)

              4.   B. Harper (November 3, 2016 @ 4:45 p.m.)

       2.     Binder No. 2

       These emails address a complaint made by Melissa Knight.

              1.   S. Larson (June 27, 2017 @ 4:27 p.m.)(with copy
                   of attached attorney letter)

              2.   B. Harper (June 27, 2017 @4:49 p.m.)

              3.   M. Brown (June 28, 2017 @ 4:55 p.m.)

              4.   B. Harper (August 2, 2017 @ 4:25 p.m.)

              5.   Final warning Letter issued to Chamberlain (Copy
                   not included in binder.)

       3.     Binder No. 3

       This   is   an   “Employee     Corrective   Action   Form”    signed   by

Chamberlain (September 11, 2017), M. Brown (August 8, 2017) and

Z. Allred (August 9, 2017). The form refers to Melissa Knight’s

complaint.

6 It is possible, but the Court is not certain, that some of the
documents identified herein may have already been produced.
                                         7
       This    document     is    the       most      problematic       item    the    Court

reviewed. On the one hand this is a standard form used in the

normal course of defendant’s business. Tr. at 30:7-13. On the

other hand, Mr. Hale had substantial input into this document at

a    time    when   defendant        was    a       party   to     litigation    involving

Chamberlain,        and    at    a     time         when    it     anticipated      further

litigation involving Chamberlain. Also, the document contains

Mr. Hale’s mental impressions. Id. 32:11-21. The Court decides

that the objective portions of this document should be produced

but    the      portions     containing             Mr.     Hale’s      impressions        are

protected.      Therefore,       the       Court      rules      that   defendant     should

produce this document but it may redact the following boxes and

the text contained therein: “What Happened?”, “Prior Knowledge

of    Expected      Conduct,”     and       “Damage/Potential           Damage.”      To   be

clear, the “Corrective Action & Consequences” box and text shall

be produced. This objective information is factual in nature.

Further, the discipline imposed on Chamberlain is discoverable

and not protected.

       4.      Binder No. 4

       These    emails     concern      a    complaint        by    “George.”    Defendant

already produced portions of these emails. No additional emails

need to be produced.

       5.      Binder No. 5

       These documents concern a complaint made by John Devlin.

                                                8
         1.     E. Belshe (December 6, 2017 @ 1:45 p.m.)

         2.     B. Harper (December 6, 2017 @ 2:08 p.m.)

         3.     M. Brown (December 7, 2017 @ 10:25 a.m.)

         4.     M. Brown (December 7, 2017 @ 10:47 a.m.)

         5.     P. J. Chamberlain (December 8, 2017 @ 10:13 a.m.)

    6.   Binder No. 6

    These emails essentially duplicate Binder No. 5. To be

complete, the following email should be produced.

         1.     P.J. Chamberlain (December 8, 2017 @ 7:13 a.m.)

    7.   Binder No. 7

    According   to   defendant,   these   emails    concern    an   issue

Chamberlain self-identified. Tr. 96:2-5.           Some   of        these

emails have already been produced.

         1. Brown (December 7, 2017 @ 10:37 a.m.)

    8.   Binder No. 8

    These emails concern a customer complaint involving Mr.

Rosas.

         1.     J. Lara (November 8, 2017 @ 1:49 p.m.)

         2.     E. Belshe (November 29, 2017 @ 10:26 a.m.)

         3.     A. Sprague (November 29, 2017 @ 12:37 p.m.)

         4.     E. Belshe (December 6, 2017 @ 7:58 p.m.)

         5.     M. Brown (December 7, 2017 @ 8:22 a.m.)




                                  9
9.   Spreadsheet

     Defendant       represented        the    highlighted            entries     on     this

spreadsheet (case tracker)              have been or will be produced to

plaintiff.    The    Court      finds   rows   2    and     3    of     the   spreadsheet

contain relevant fact information that should be produced except

for the protected information in the following columns that do

not have to be produced: Founded/Unfounded, Notes/Comments and

“Rep.   Statement.”       The    last    row   of    the    spreadsheet          does     not

involve a consumer complaint. Nonetheless, the Court finds this

event is too remote in time to be relevant to the claims and

defenses in the case.

Conclusion

     For     all    the    foregoing      reasons,         the     Court        finds    the

documents and information listed herein are relevant and not

privileged.        The    remaining       documents         are        protected         from

discovery.

     Accordingly,         it     is   hereby    ORDERED          this     20th     day     of

December, 2018, that defendant’s Motion for a Protective Order

is GRANTED in part and DENIED in part; and it is further

     ORDERED       that    the    documents        and     information          identified

herein shall be produced to plaintiff by January 15, 2019. The

documents reviewed by the Court that are not listed herein are




                                          10
protected   by   the   attorney-client   privilege   or   work-product

doctrine, or are irrelevant, and do not have to be produced.7

                                s/Joel Schneider
                                JOEL SCHNEIDER
                                United States Magistrate Judge




7 To the extent plaintiff opposes defendant’s motion on the
ground that defendant’s privilege log is deficient, the argument
is rejected.
                                  11
